Name: Commission Regulation (EEC) No 2309/84 of 8 August 1984 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/ 10 Official Journal of the European Communities 9 . 8 . 84 COMMISSION REGULATION (EEC) No 2309/84 of 8 August 1984 fixing the premiums to be added to the import levies on rice and broken rice these currencies in relation to the Community currencies referred to in the previous indent ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 74/84 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Regulation (EEC) No 2455/83 ('), as last amended by Regulation (EEC) No 2224/84 (4); Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of Article 1 The premiums to be added to the import levies fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 9 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No-L 21 , 26. 1 . 1984, p. 1 . (&lt;) OJ No L 243, 1 . 9 . 1983, p. 8 . (4) OJ No L 205, 1 . 8 . 1984, p. 9 . 9. 8. 84 Official Journal of the European Communities No L 213/11 ANNEX to the Commission Regulation of 8 August 1984 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 8 1st period 9 2nd period 10 3rd period 11 ex 10.06 Rice : B. Other I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Husked rice : Il||l 1 . Round grain 0 0 0  2. Long grain 0 0 0  II. Semi-milled or wholly milled rice : I a) Semi-milled rice : \ \ 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : || 1 . Round grain 0 0 0  2. Long grain 0 0 0  III. Broken rice 0 0 0 0